Mason, J.
(dissenting): I think the case falls within the rule that the sustaining of a motion to quash the information presented by *210the defendant after jeopardy has attached leaves him subject to further prosecution. The record shows that the court did not quash the information of his own initiative, but sustained the defendant’s motion to quash. The defendant was under no obligation to object to a dismissal of the case, but in remaining silent when the announcement was made that his motion was sustained I think he may fairly be regarded as acquiescing in the court’s treating him as still asking for the quashing of the 'information.
Dawson and Hopkins, JJ., join in the dissent.